. Case.5:21-cv-00259-SLP Document 1 Filed 03/25/21 Page lof FI LED roy

   

MAR 29 2021

IN THE UNITED STATES DISTRICT COURT us 1ST COMBS eareRn OST Ok

FOR THE WESTERN DISTRICT OF OKLAHOMA. °Y »DEPUTY

Vaan Dosa [Sire

(Enter " full name of the ™ C T v~ 9 1 toe 0 9 5 9 “J .)

Vv. Case No.

(Court Clerk will insert case number)
* be { A \ .
(1) City pf Dunn, OI

e@) Umea Stes Acma

u
/ mn 5 4 } —— Ney ye f
fay Led € AsrAZ7TUN . US

 

 

(3) Liv

(Enter the full name of each defendant. Attach
additional sheets as necessary.)

PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions

1, You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet. .

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3; You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
- administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in forma pauperis.

5. If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

Rev. 10/20/2015

 
' Case 5:21-cv-00259-SLP Document 1 Filed 03/25/21 Page 2 of 26

° If the court grants your request, the $50 administrative fee will not be
assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize

service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
__. 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or

Bivens y. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these
below:

\) Diversity Mult stoke Defendaats /Federa) Covrnment Defendant
2) La nsf Deuths

 

Rev. 10/20/2015
' Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 3 of 26

II. State whether you are a:
____ Convicted and sentenced state prisoner
____ Convicted and sentenced federal prisoner
xX Pretrial detainee
____ Immigration detainee
____Civilly committed detainee
___ Other (please explain)

 

Il. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a. Parties to previous lawsuit:
Plaintiff(s): Shaw Vays vd |S rel
Defendant(s): Mircrull So\omun e+ 4)

 

b. Court and docket number: (A,$. (1 U-2b~1242- SLP

c. Approximate date of filing: DECI020

d. Issues raised: DeSendind Cy fats, Luntincmnint bbuse/ tuctost )
[oteag rion by Jusyile Off Gals

 

e. Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you
appeal?): On aun.

 

f. Approximate date of disposition: [ Aral Xrinse

If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
" Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 4 of 26

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

 

 

1. Plaintiff
Name and any aliases: ___94¢ AY oihed
“Address: _ Lin
Inmate No.: | Y 1 |

 

2. Defendant No. 1

Name and official position:

 

A fa
Place of employment and/or residence: | | / \

pv fe

How is this person sued?_()-offieial eapacit,)-individual-eapaecity;—

both

 

3. Defendant No. 2

Name and official position: f f

Place of employment and/or residence: |

\

4
}
‘

4

1 Nera
neve sstsy

et

How is this person sued? _(_) official capacity,-(-) individual -eapacity,--)
both ~

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
* Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 5 of 26

V. Cause of Action

Instructions
1, Provide a short and plain statement of each claim.
e Describe the facts that are the basis for your claim.
e You can generally only sue defendants who were’ directly involved in

. harming you. Describe how each defendant violated your rights, giving
dates and places.

e Explain how you were hurt and the extent of your injuries.
2. You are not required to cite case law.
e Describe the constitutional or statutory tights you believe the defendant(s)
violated.
° At this stage in the proceedings, you do not need to cite or discuss any case
law.
3. You are not required to attach exhibits.

e If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4, Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.
e If the evidence shows that you did not fully comply with an available

prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §

1997e(a).
° Every claim you raise must be exhausted in the appropriate manner.
5. Be aware of any statute of limitations.
e If you are suing about events that happened in the past, your case may be

subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the i injury that is the
basis for the claim.

Rev. 10/20/2015
" Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 6 of 26

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own

claim. ©

 

 

 

 

1. Claim 1:
(1) List the right that you believe was violated:
See bx aon a
(2) ist the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this
particular claim.)

 

 

 

Rev. 10/20/2015
" Casé 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 7 of 26

(3) List the supporting facts:

 

 

 

 

 

 

 

 

 

a
\ [~ \
\J
f vr
(4) Relief requested: (State briefly exactly what you want the court to
do for you.)
f foot
\\_ 7 \
\ } | “\.

 

 

2. Claim IT:
(1) List the right that you believe was violated:

 

 

 

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one

defendant, specify each person or entity that is a defendant for this
particular claim.) ~

 

 

 

\ é
\ LL
5 %,
4

 

 

 

Rev. 10/20/2015
* Casé 5:21-cv-00259-SLP Document 1 Filed 03/25/21 Page 8 of 26

(3) List the supporting facts:

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

 

 

 

i

{™~

\ ppv
IF
} i

e

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. Declarations

I declare under penalty of perjury that the foregoing is true and correct.

As MAR202|

Plaintiff's Sie Date

I further declare under penalty of perjury that I placed this complaint in the
prison’s legal mail system, with the correct postage attached, on the 230 day of

Plot, 2020.

 

 

Hy [Ae _D3mpezo2

Plaintiff’ s signature Date

 

Rev. 10/20/2015
* Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 9 of 26

ae al Visine Federal Actos

 

2) Plaaedp ft: Shane De sinh Mark
Wiser Srephens [owety , 0) K pr ol Defendants
(uucr/Ouket: US. (TU-2-4- SL
ace vl Talis Danussy Zv})

“Lssues: (awe ee Con) bons, Juste Appassctas Luxcaphon, ul
Rights

Disposrhon: (ngs.
Dopo Date Ul \Wwawin

¥) Phan (¢: Shane dnsrah (qurie

De Sen) sats. Srcke at ()) Qe dmorma and ~Vexson Hickés
Cow’ (Drees (Ty 2l- 4
doe of Tiling: ZbFEG202)

nice 1 pSveus (orons/ Mabrcions Yrvseoution | Ti Loete cfrue (ovasel
[Dispos Srhin: Dogows

ogcnads Dates ua) Known

 

 

 

 

 

 

 

 

 

 

 

 
» Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 10 of 26

Soe a : War Aes

 

 

- She ne wsiah |4iels

 

wis 7 Al) Sud in bo¥h “nDinduad
and OFFicial Capacity :
YL» Ls Duncan , O\—e 7 ‘
A) Duncun Cali OFFicer - Phove Report
YNU-L MU Badge 217
eS. fh See
Danibn , _b\s Dik
B) Dune, Pe Osfier- HO
Fu LU (edyeat UrKnawn
\6 5 DA Street
Duncan, O% 73537
1) & thy 06 Lecran 16
A) Lette Rolie ous
Flow LN Code Url aon
a Gi 5 ae

 

 

Lawso, OX P52)
sy \rin dad, CD Po\ie Department
A Wrice Steer (Ferre (arp)

FU - LAU Budye Unknown

bb § Fiest Ghreet

“Vinod, LD $ip82

AD Gors ds Spcvnss, LOD ent Dep ssdmreny
A) OS ie a (Ferme)
EMU ~ LWW / Stachas: Un iinaw

\,
» Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 11 of 26

Sea i2R Parties

 

LI) {louse Spurys Lb Qulvee De partment (Contnwed)
A) ‘105 § Mages Ave
Culomode Syanss, CD €0 107
5) £|.Paso Lonits LD Shuerfts Depentrreat
AY Phin eee Cpe)
EM: LNY Uceuty
27 Sas Verm We Ave
Gilt Aes Son ass Cd 6040 DS
b) Fock Caisse, Precnee Marg hal | ies “0 Cort BS Arr)
A) OSfiee tn Charse (Crum Jpy20r7)
FNU- LAU Ronlt: Ualnown
7227 OSan Srreek
BLDG 2957 Mad |
Fuck (apson, Ld $04\%
D ens Ars Comments Hosp ro
ee ommandiny Ofizer 7. ae Room) (Licen buzv!7)
FNU-LAU i/ Kan\( ditt
\bSD (ochrane (Circle
Fock Carsom, (D $4 413
©) (ase/Trechiny, Powder
Fu -Liv | Ran An\tnown,
LSD (othrante Cirle
Furr Cosson, LD $0403
oO Lose [Veet Ing Nurse
FUU-1UU/ Ran’ n\n
LSD Lothrane Grere
Foy (assin, C0 G04
y
- Case. 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 12 of 26

Section LW: ard ie)

 

B) Duncan Regwnal Hospital
AY Tresting Yonder MD (Deweased)
ENU- Lu
Io Ak Whtseohuat De
Duan, DV 73.527
2 )leeadine Muses
ENU Lau
Yo? Al, bdhisenhunt O¢
Dont, DVM 73533
y Seeunrty (nary (Male)
“Fu ~uy
IMD? A. LWwhisenhuat Wr
Dianlen | DK 73577
D) dia a Chinica Sptial Ldvi\s ey
FM- LAju
HOD W Lonsenhunt Dr
Duntin » DY TISZF
oe Burge Corgocarhon
spv Delany Genh DK _dmyOnine Comp)aint Kesponse OS Ficie)
OWehom Gi OS i 9)  FuAtLayu
\D) Weresaas Asm shradon
By UA Costs Ling Depuate FNU-LUY
“Sib Wierewnr Ave WL)
osha OL, 204%

 

S

 

 

 
- Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 13 of 26

tide ce ( ou of Arta

 

& laim_} » Deni chun of Duet 9 / LDtong hu! Death
ee Cy of Lawton DIS; Lawton Vhu OShur Fu Ly
Dapgociing Fae: Qn the Doss Vege TVhanl ISgiving 2L)) .)  lontarkd
2 Pont Voli ee Aur Lauston ao Foct Sill, OK, gb
Speed tally as)e) tb speas ty the dutty offirer Lohen he
L305. Da ee oe) ene +> him Hast gis baes bela
_(paysoned log Vandre. (oSfee _S Shop Jo Duncin , 0 1S <n Net
TS tuas Wwaming him because:
| ) Vin dian a) az lpeatien JA | aavit,.
cee believed indiwn tks & Cover ~ Lp eratiun
le Cpgue elemucts uf The OS Ecovernpnent me
Civeveat Ppparacias a classy bet Le Ueterans
Sworn “tb Uphold, Support ye Defbn The
Loo stitustion, Sin van has [iret 5 of
Spl devs in Hh teld. db} gazed sy Wosn eee:
The Ofte on the phan —— pag “report, dvd yng
Te (P ty +f tne tp sprta\ +p Kkp ns Lunderte ok has
ps He poison, a vaca hea) Shee nm DOIN - me 1S
(lear Tho mg (looms Were either tod Sétinas OF
WML) jnorhong ae De\icous / psy chohe HanlSine: The SSicer
SMowld howe Planned iad " Sowed Thrans h ott o Chedes
Lith ye. wits owes 1b Casuer ie Sates of me
Aad Yhose acsun)) re. Lys inochi 6s the + fest In
Dn Seqies of The SOM host let pL Ds Be. Blan teas
Soe 1bG owes tattered éniding in hw dasths af
m4 eae dni step tacthee in | st “Deptee Diarder Laaryes te re.

ne
» Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 14 of 26

ie “ae (ae o5 Ate

Ralicd Request)! | atarton DC 4 Al, UBL , DY, Dv
DShicec: 4 2\0, Dvv- OD

 

Cheer 2 Doninws pf Quty / LJrong hu Death
Or Sandonts: Cvty oS Duncan , AS Danie: PD Offi - Phone Re pact
(Budye + By i Dualan 0 phe WO FUU-L AW (Badge x Unk)
Suapgordan Facts: ON The a he Sure Theat anv) “oSter
my, Ce'por ay Lots Tin , D Di iD (a loin D, Ve cérued &
pon (all trom Oo restricted number The male ca iler
‘Denti fred Inerself oS & Duncan Polree ly Ffiter and opined
We was Aware of my Ceport Ib Lite Pp. He b5 Kod)
(Ves Series ot gutZnuos N tdaytl, |) cep) hied i, The
pubtary Invective of - bel — ges) tnd “legac”
RS My Firs of bens portance, |
aned The (all by OS Sas tor hs badye “yum bec ae
he Stuppphed ( zn). Pes: yiuev Fallows — lyp tanith _yme
as he Shawld Pies, he next Dua (Tank sq ruzas) My
Moxhe (Mona ewan) ov. ¢ oe pk doere “gawd5,
lade oy dweetion, hr ‘Oumeans Pp Fa, She _asic¥d
Ounce? Paice DFfiew-Ha [Frou “LID [Baadyet Upon) as
test Ye Atawols fue ne \PLe Stns of /90}su0: illicit russ
(pLaine/pep He ested it ( dusas, From her. prestace) fe
daly [ital He og porrta Ae “ther It ahs Negasave, Hpwener,
hee LjJes mtoenes O pny Verteran Status, a VIS)
Nragpno $}6 bab M4 fears at being poisoned, He “never
lo wed Up ie Mowe meas! LnS\Th is S54 peprors he
talks The a Seriously, Duven P) ad two

 

 

 

2)
_ Case 5:21-cv-00259-SLP Document 1 Filed 03/25/21, Page 15 of 26

Sey isis il a A 6s Aes vn

 

SeperaAy (ypc it Loh Pr CPi gnats 24 hows \Zaaraing
a Aa Atl an SCAVOUS ee of Pparsepres- Lhe levee.
br ok dangerous. here (pen ey ut eS Lipa bade eSeipesiences
We7menLs APPSOETTT AS a his “Tie axbiPrins signs

pt erie —- he Lbs ae . Dura PY oa
psthins bsnl — par gucte either. é a Sie (possibrhties,
Thay MY ust flee Lp with me. RED) not pdieme)

An Yi Person lntervitws, However , ee 7. Dtoner <0oF
erie Lvs Ser Shop pdDdes ye oo e Sevens La Fat boar
use thins 5 f happencs: :

vg Loovinded ne that Dunn Pip dd nat tgock

> Se Wy as Ve arp ) oinds lar hadur, Qu the Locdrary
they hod In forrud Ye Dluner uf the — Shae
ay ” leila Lk Pomerns me. Dunten vp! 7 oe
by Proxy, ~ nee mais \§ — LAhen
pe he Die BE ne ares, 2 ealbes 1,
TS iepaeliedl Snip lie, Het Deets

of ng” bate tnd) Steptacther : bE

asl<ed Tne Vhem ty“ stnd & Shenft™
ZA she 4 Tear sisyhigh as cb Gppearcd

ever he lpg PY) Lik “invaded De Loemp hep

la PO San ing Pe. ee e Sfechuely Ae re. the
rnd ser ak He Pn )idary enner wens Code “Brolcen

Attias tess. epee oy oA 14 — dagger of

| buy DOVirrun,
eecause they” OD ney texe effectine Defimhue pchar

Pah gad fin Devos Cir er hints, tr) become These

5)

 

 

   
 

 

 

 
  

 
» Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 16 of 26

Ceitwor Se Cie Aas

 

local \politica| mwves LaUgne logalty hy hoy alleged dag lessor
LowaSeo The Situazhoa te Bekbae bese) Ut, Dane po
)itecdlaLootriburte) ty th, deaths of ms wife Dessica )4in
bad “pny Steptather Deans Duncan. Caan thes ‘Show this,
they aoe me Pes _Stiatig 28 Tee inve she achns 4 yenes
ty “roth pnd Me Into 4 Dteth penalty tras,

Relief Requesteo" Lily ot Dunian, Dy: $ SI) |, DoD , DVD. 2»

Polite OFF tex - Phwne Report: K 20,008, ov Polite ‘Dibed

h 2) \D, OOD. 0D,

 

(\nim ie Devil iediwn v§ Ourty / Lens ful Death

De Sandanrs: Trinidad , LO Poli Ve puck nun? j Vole Difiver (Female
(ocgorul)

Supping. Tarts: On Thantssguuis day, OS i. WI) i lecing Duncan,
ONG al made Gn Unplanned stip In rin dad , ld “+h,
Spe $velly— mal wakect with « Polite Oepartment
Vinny nb ore Colo pre: Emp Tivtly influence. As _) 1 pull

eae —yate the Passing Jat ae pause ‘lad uith “vA Semele
( bf Pura the Lows un owt, L -pho he of My feast of
\reins guisoned tos thet L hod & has af ie i
Lope) Wee <a. “Pohicz Depactment * test, She

Ver bed zed ( ( paregncasieg ) 7 Mes. Lde wall pest ot. Bud we
nave fe tg Ul ctgdt al” have h ie Ay ties.* Thun
She bad He ulante of Yoice “lef? Mein the Parlsing

Veh east bere Clear Vax hs his date g
a. Om tansure it ae May hae been pursoned Jie He
Spal of any gation) Or co ry yas ude purely

L)

 

 
» Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 17 of 26

a
Go lon A Cosese ot Athen

Delusional, Sut what is Clear rs That J} Litas physizaliy
Sik ar he hme, That being said, os DT warhed for”
Ve emade Corports)’s (iturn, “ny Physica) Lonstuhin
jee) <p) pad jones Te (ecu Wrterding. Bp
Vest ox (vlerade Springs, C0, My nansen, Orzzeg, Pas,
ono Jacke (ere. gee “ig biy exiting “Trim das, (oO
Sie: (purthascd a small pire bf eyall Manyutns hs
2 inst m4 ere ind Stopes) es Fie 510 a The
Geurning 4 ur hize sore Cat side Mn vehi At
Vuk “pow “L dpwld_ np jon ger drive Pa my life

Pe pues Sue the Cermainter pf of The Dre. Apo.
(2Uidwin4 my Discovery. LIN Dnte cs | eecrod Hye phe
“AY ee Lod Vhe “Pudiee Lure CLS ponding tb Sh.)
OtAa| lly a ascend Comp lout by the piprieiee vf
he PY oSsénie Lodge Jn town, lee a3 Jrimdad Polite Depastrrant
Soe an urtararted “preference hy Pa lrhea Bec thai. c0)
aS VeneSaetue >. ie Freemasons, The Same Freemasons

\plate: atta plague bn the Trimdad . Von HA oSte
: ual ct. Ke Femal ¢ a Should hh owe

L.2€i heh the SELtousSNe SE of (Ms thain. as Steg) behind
OL “Assigned onsthe OFheer Ab. She ever Lowlds howe
Ossescey the _SYhredion Oct The Lodse gusty aoe

Disp ake) On Officer bare fs fae (Sere Pousdoco
i$ on ine “Trin adod PDs action ohecia &
Oangervus aden Ab 1p Ctad ty ither i orm unthes
aoe iF onbanseser others eutetiall ari drrecAlyg
Lirdribahing “hy oh Deaths bf Sessile aac ano

 

 

sf
_ Case 5:21-cv-00259-SLP Document 1 Filed 03/25/21 Page 18 of 26

te. ae ; ( eee ot Ache

 

Di esnnds uate, he caste 6 this Dushed Teste CL span soli

 

 

bipite pyr Laas $ ip fotecinsad” Ayeacier Lao Lutrtra lhe,
r aatticn , dato Pre. Coops Lsthe fear

Vir hes ontatd Police, ape Cp let «4

ner Degas che) i bm bad~ ed: tfaa  CT06M He sn reat fs

of 4 “Glades _|yalSing foe hel elpe Au te detain 2 few

wes (est ing. __ De he sidewelle.

Coes Regur sted.“ \Wimdad RO: 21, 000,000,007

Cals i ia (Fumale Corpore) )) Fuu LAMA: b 2100 ODD.OR

 

(\om 4: ‘Decluetwn vf Duty [Ldrons fu) Death
Osada? (plerude Seong, lo” Polite Depectrect; Dice. Phare -
Answer (Female) Eu: LM
Suposcrins Facts: Dn ~|\nan\ \Sspiviag Ws Qi? while @n (out, Te
L plored Springs , Lo a as oe base Polite Ve partment
- info he, Thiet 3 tows Flees aes lve ceutase
LdJeas beans porianed + ae (ESpanse Ady ar LXbSpereNin
ponte Dat my Then beet PZ uJmnch tarred put to
ee a Hhat ‘Duncan PO facsnt Lssel for Pre _hitle
Bop. _ they wyelt foe Ha burdun was vir Crith CVn,
\\nys Ageusce) Ay —tuer be Ypmur and She: Dreeered me
VYusit bs lo Sorte oFter a0 Clay ts p99 aii D+ beany
polsaned, Thoash she Dwectey) yr “ty oo hers. ushe, —
‘\Ceathed NY nes pital , She pode no Oc fimtre (Ol an pte
ALher te ancl: hg 5)ca lontect _iyith ome th OSCertoin
ln. Hoe padeeciend in. of The Srhuatiun inyelving an __Individead
<a thee untsBicton ual, hfe and heath Fras
6

 
_ Case 5:21-cv-00259-SLP Documenti1 Filed 03/25/21 Page 19 of 26

S C it lon at (asnse ot Prerhen

(vloredn Opting PO never fallonred Lap with prez. GS
lL Spent Hhcer Dans ln there -Laty, ey Gates Ourins
Hai ye ther ey a of iUness tere post
SEUGE bad, at ore Sao Ade! lidiausly Onsi<ed pes wife
Lther bros Safe “hs dink, mie LS45 ‘elt Clarins “this Tine
That -— be an fo SU Speer ms Ente GS 0. Llpet, A-
Menta Ny Demunis ed ASsertivn pede In bh Delitious State
Hest Sound self as belief pa 24As2v20)7,,! “fhe Dey
of yg usifets death (olerados SPongs ), rallisaiss The
Chee ty Sucther desde Lot no. flow ap, (Secoure _
Vesey Allowed me. ty On ft Surther lathe psgehe sit
Pug directly Lontribudea te the Deaths ae m4 Life
“‘\eSeuk fail _ Gad (my Stepfathe Denms Dupesn
Reb Requiste)' Lo\oras's Spangs Pp: £ 2), OUD, po0.0 ;
(\iiee Onan - - Pin vererey faci, FD- LIA: 210, ppv» ow

 

 

 

 

C\ sci Ss: Veridian vf Dusty / WevasSul Peoth
eaten Deakins: SherihG Department; Plirne-Answrtser
wht VWepuaitsy EMU LAA
Suppor Fatas: [in or plot “Then | Kegivins Daw ZoV
phane, tne

TL prkerted Cinnyn Lovech, Aen ase bs
ceasuns “1 dant Ceca a “has ts L jee fe & Depasy

Wy tov wm baci’. Css he dud, JT informed him of
m5 _Pbisamng sea ard [vig Eight from blSlehoma.
_ Sipulaeh me ob Pir} (arson Artery

a ef saeesficads) ero% et (A00h Oriouse

(Marshall. Sask As lah he Le)

aj

 

 

    
* Casé 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 20 of 26

Cee ays Cre uF Pinan

lat Ina tipn and Def ecced his Duck, onty pth Latics.
Because of ths T tucthy ee OS bea sjoned tart
law Sndpeumet ond thy Lonttibuted ft +e ultmase
Contlusiun thak J heeds ty Lit Wy My Dl » Canon |
Lowa SheaSt< Qe partinead Od nsak ~ Follow Lup Cath
a5 LNSULl in So Fete Grp a onted 4. (pembad-Vetom
Sen Ae his hy a Coam Their ar S peta, for
| Jigs eins wiht Wwe Behe Loale jced Grd
bund Pwr Peon Dan nina in
ae ye Ra yoy ee Te sits 1Sirls me Step Father
Dennis Vantsn, d
Kelef Romuested: El. Paso County, Ld Sheff: 21,000, ono.ov :
Chore - Drosuseser (male) Deputy ENuU- Lai Alb, ops. OD

 

 

 

C\uim b t Deohichen »§ Daty/ Medical Malpractice [Deibuate Tad ffecac)
LJtenytu) Death
Defendants: Anrtes = DIS Proves; Offre La Charge (Cicea ADV
ping “4 Room) (acta A Mv 2617);
| “f (ovide; (osel Tretsias Nurse .
oS Féds: Wann the uddeicend Aired, otter Thannits 5 imies
oo) 2 Oa Ge Array Hospriaf with Phe
Claim pf being Parsuned. Ss in focenativy hp pote that
T hud Aweet Fontacr oath he Medica) Staff dad Specs freally
hi Ho sprta! Limmander dusios my Medrwod Fuad uation (a>
LMER) 1a 2014/2015, In “fresh medal cedtrtrrend Ducted

— Ass fgned tp ae Casson medical SF They
$

 
' Case 5:21-cv-00259-SLP Document 1 Filed 03/25/21 Page 21 of 26

Se Ulan VY: (wre of Prove.

deme Ing Cetice mut f ited atts lecper: Dut ues)
Dy Arms Medical Department  Oirevtor of MER)
oa Lapa appenl ae As Signed an _inditfivnst anh
2 ose Lot(up+ legal ek Captured her
Unethical behayrec bn Hodes (ELEF0 Irs An \Postee) it
OR WP Su bsequentty Limaxling te ae > the “thin
fa) (dormsnder, Outinn rok tm. T _lesptee Thad
eo gees demed mental health cetcement (Dotldts
ak OA dbotenel, hush (ont. Ms Class, sith
[etasger tn Gedy hasprtal” Commande “Tbs Leds ae ON
Cac} ( sfsin 6S ae een Abusive pe” on we
Youtube Adtount a bssict Thad blip 2 Chee eg ln
hs Fed Ace irr Hesprta| he Steff (losaized
My Nam, And petted da iIndiffertax anions sity/ by
Dens ru. Phe WVU) wrialy require, \ treated es
= hiding These | Deatinec ba DUN theic hssprtal
1525 Vee dStore pu? Mie ‘aaa, ees as
— oS ure ome pre tn “TV, bas Gy aiden). 42
Soe lanather. Cefused, Ln =k jobeserous the Fouider
a Maz by The Vieting DF Poisaning dab SO Py
bife +h the Truc +s jet he “bas of Ln fber far
tesing, thes Ow nt olery Poi €nfortemtar Or
Behatroral “Healt OFfieers. Cece pf Vrur - differences,
med teal maloractie bad der lichwe of duty | dee
Discharged with « fw hows oll Hy Sabo
” No Phias (ove ty Qu: * These Aceny OF fires AN ye. dicad

5 pmvideus ness “2 ins _nedick ly reed Sor
-— =.

 

 

 

 
" Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 22 of 26

enn yy : Kgae os Ahan

"aed ae eens, ees LJo$ b. Corrhart-
Uctertn, Thuy I< Rie Fm Mm Online medical (ecords ade
psd hele of m dragnesis (alld Somatofym. Avs they
_ fe aA af
Knew ) Was guibhos 4 psgche Trop Dring, CJha my

Late ¢etucned Lie She hae She Sa a hac Apache

Ly hSnt Jo There, Sr casase a A LLUJAYS Wasue Me buclSpal,
Te hat Lastalig st tb lacladins pag Lette a Culprit
Poms Dfivert/Dscoo had & Leary unstable nd Sy.
Mnedivall, — Cestived Combak Vit ttran In Fh et Care wes ASai0 4

Medical prt) Tushed me putt hacic jnte he pubh.

 

 

 

{

Ihis led -h ray Suche beliewiag Thed ) yes be rg lado
tas it diretls led fo tee pecths of Dessua line aes

i
Deans Qualan,

Aehed Keguested: Secretary of Hh Arg lwel invest gadion
Into Phe wat Surrounds 74 Ho spitad Stas is 2072,
__ Wy ” fiexus ot Aina s thy stemenn far a MER 19
DY /2015- os — mph etwas ve Dex ee af Duty medical
paslprachiee ind These lat acne on the Deaths of Pr
Wie tnd sep fathey. A dbrom i fSipn set Lp 4p inteseate
_miltary Palice/ hospital Sjanals of emnerstneg ust, smbr UA
Systems ot CHL pea ol lean: Cintry tals (onto ast.
Viciseble ba beth, Aw Alter, Commisien tb stus
Gs Leadon of Ds. chuTropre Dias Kesovy Contes
LAS & lew tpnede Stee in the treatment POEs,

 

 

 
’ Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 23 of 26

Cin ay (transe be Aten

 

Chum TL OMdicad Manlpeucd ice [Dadberate 7, Ind iffesce [Ld tong Fel Death
OeXenduats: 0 Vuntan Resunal Hsp ite “ready lng Cooder Mw
7. Deceased) FU Lu, Trectiny. Nurse FULLY: Secuny Cran
(mate) FMU- LAI , | itenses Chinical Soctud Loder (eat)
PNY LA,
Cee Fouds: ( () nth 24h of Noven ber ak Checked M4
Son Se a of |Sunderg aaron bt Vachs blemeatare”
ied“ necks tien ints, Diaeeat Res inne) Hi spit usith
Nh Chit Lome loint os Ibuing porssned, On he (eAurn
Tag Sor Locus bac}s V7 ual en O)S My Son
Displayed Dye Instance AA9 Hoey bees ss ae
heard ah a evil ja rm eos) ren Une _Instonte af
ed
DiclheGine te “ br tvint lavelving his

Sno) ho Mh She Floxly denied OLLIE, Fy o\Se

hd he Stwre physical _ Sy rnghor of obi) Nic [Sewer bad _S)Sin

 

 

oer 1 heb Ja Cilerado, _) blamed my Laslie
Porsdarey him ty_ ove Lp a Poisoning ‘Te _6S
S {
Abd 4s lp i cecke mental iHness Ja order ty ews

elo ae Cepotred this ch Dunn Req 2unad

 

hin iny Linke Showed tp ad the “Hs spitsd
= eee her Dicey Le aa
Pol janeD oe bay | Vhan aslo He unk
Chay a Con ther: “he Sewatih, Ene
ee _ Licensed (arta! Sacia) Lorie
band Thuy Ervdecdeo) db \atofpew wre and ms Life.
5 sepeadtly, ”

 
 

’Case'5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 24 of 26

ae lg os ee ut freton

ean Lhe, uho hap ast infec pee She galled Th,
We bn) Ayla then ey LIGS In psyccha ss, LIAS Intervaewed
Sisk Gh tnchinted Ya Gua) cns 1 a Vie a Laas
i \ferrion: Lith CISD tad te psy chetic Shel so

specu Yerbalized she di sae ce he _Or the
—__Ghildrin” oa pay hands. During ray interurens ) Certerasted

Ve Series oF Eturt} gad gaa ne ee té)apS, Upon
Fs oe Yi iy glo Verbalized , M faa fet 2 Saiz hee}
ak a Ce fused based Dy my ae: Io “being. _fe\ssned
= Ve Liarna)aten vf Jey ezehon Sete the “whave
(Kistens “The reading Pande Th cisiaves Loni ed MK
_ Sirage Lene eis ps ing Sn bad _ Gout Drag issue
be eXtra eae Discharged him. Thee medical en$F- bni)
| ad nth Laws Enforcement nie Stud a
A(iuin Mion allege Pui sania by his lite, And has Alf
Mister aia, ieee hee See
Z Lombery Veteran itt, VISE on x Psphasit. Doce of

i hotel | arcsl - yet. entree me. AD
extended ptten py alleude te Dany te As ray tery

Me salf _or the Comets Cesar se U Yes Deed
pay Shin i+ dicectly Lontributed Ab ae Fina
pete that Esa Alone jn res Danser os
ttdti4 Lan i Dads SE Descies

Kehes Renae Dunes oo Regimal Hosprte|: § 210,000.00

\2)

 

 

 

 

 

 

 

  

 

 

 
’ Case’ 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 25 of 26

oi. jy. 3 E bicasi uk Ache

ening Yonde Mo (Detense») * § Ald, Ob, WD
“Vesting . AJ Fu-LAW :_$ 2) 000.00

Suet lruad (prade) Faua-Lavr: K 2,000.00
ie aud Clinics! Seal Larkter (Fern le) 3 h 216,000.00

 

 

(\aim 8: Qed berate na rfferenee J turrful Deastt,
ne \eAuoms Adenmetahinn ( Hacked States); VA
\S)5 lone OigesacTize FAJU-LA,
Srrpgoching tact? On the rmurnins bf 24aovzv0)7? «os DL
aes (ese my ‘nn, Aptana: inte The hosp tho ( Cleam
DY Py ate Sa fe Me ie tie. Coe
ae eo ald hey LS I PSg-hssvs, The further
Detons pf Ve (40 ort unlNoun ty“ ru ec Lepr thet
ede Cesponse tal _ "be lant my ony thing lanles£ hk
Self -gadmuy hb 2 hosp tals They mad’ ne ~ phone Call
6) laut eato ee in ne je b_tuellness
Leck. They Simpl. _|v44ed the info, eek Pe Shift,
aude deo bone, “this. lee tite Const thectes 4 depibesate
appt Fiacne “bh hes Safer af pry self, m4 Lely and
Lorrruanity bd lacse al y;

eee of Jessica Arde ed hy aa
Kelis Reguested: VA  Ditector_ | wel vests af up “inh

die Fans. fastuce ot The iphans ts ond funy Viola Mons
of fA Oweetiyes / SACS LAD Any we telution aay
Contribution ty the, deaths. 7 \YA (pigero- on) ont
: Cndewue with he US, Airy ret equesred. “An

 

 

 

 
‘Case 5:21-cv-00259-SLP Document1 Filed 03/25/21 Page 26 of 26

Sect AE: Couns LF Ach

Acry LUA \omt Coparriss de bn the Om 5 /Loas bf Bucher
drug USL a4 Durioy ani) ote, S&fvite bad the “ nabrli
of Csychep pn Recovery Centent ts hep pees.

 

=
PUplon24 presto phan’ improv 4uahts of Fe sefele.

 

(asm 4: Meshgence/ Ldn Ful Peat
pet ei lacporectwn 4 Dabec Compliant Response
TC Al Z is
ey See the days ted Lap To in Contact
Lat! te epeerieny, | tye) can Ande Car plosnt dc Iesiag
a =, Ouse eriployes (Dandy 01K) haa Povsened ray Z
(nae (Lirta Mby2u7). Avy eatiny a+ Sony Gupser
- exPiritace) _ &. Stuyt pont ao Yeck ad Vibia See ther
Coseh ru te te bedndder Fix Frnpss I Leet py
Ab party ache Ee wah ad (Line) us Lit Laake dhe)
Ae anal 7 Five “Chip. Spine Curye- C prperation Never
ed + au G a stig 14 < - mega ~ a
ee Ju _afrante by 60 2nTyly (estoymy m4 ayy!
la oficial Proce ces, “This Test eye! Nail Sia oes
Compsunded the b.biive Class oad direct lg G ndvilited
bh th. Deatas vf Dessica |Swle and Dénms Duncan.
(odiek Kegueved: Sone . Burger Coc poret ian: 4

Dating Comping Response Dt fieal Fuse LM: 210,000.07

Nothing Follows. ke Se
oe TAS
4)

 

 

 

 

 
